12-4598-ag
         Jiang v. Holder
                                                                                       BIA
                                                                               A089 255 818
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 10th day of March, two thousand fourteen.
 5
 6       PRESENT:
 7                BARRINGTON D. PARKER,
 8                DEBRA ANN LIVINGSTON,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       YAN JIANG, AKA CHENG BIN DONG,
14                Petitioner,
15
16                         v.                                     12-4598-ag
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:               Mona Liza Fabular Lao, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Jacob Bashyrov (Stuart F. Delery,
27                                     Assistant Attorney General; Carl H.
28                                     McIntyre, Jr., Assistant Director, on
29                                     the brief), Office of Immigration
30                                     Litigation, United States Department
31                                     of Justice, Washington, D.C.
 1         UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review is

 4   DENIED.

 5         Petitioner    Yan    Jiang,    a     native    and    citizen   of   the

 6   People’s Republic of China, seeks review of the October 22,

 7   2012, order of the BIA denying her motion to reopen.                   In re

 8   Yan Jiang, No. A089 255 818 (B.I.A. Oct. 22, 2012).                We assume

 9   the   parties’     familiarity      with    the     underlying    facts    and

10   procedural history in this case.             We review the BIA’s denial

11   of Jiang’s motion to reopen for abuse of discretion.                  See Ali

12   v. Gonzales, 448 F.3d 515, 517 (2d Cir. 2006).

13         It is well established that the BIA may deny reopening

14   based on the movant’s failure to demonstrate her prima facie

15   eligibility for the underlying relief sought.                    See INS v.

16   Abudu, 485 U.S. 94, 104 (1988).            To establish eligibility for

17   asylum, an applicant who, like Jiang, does not rely on past

18   persecution must demonstrate an objectively reasonable fear of

19   future persecution by either: (1) offering evidence that “she

20   would   be   singled      out   individually        for    persecution”;    or

21   (2) proving the existence of a “pattern or practice . . . of

22   persecution of a group of persons similarly situated to the


                                          2
 1   applicant . . . .”             8 C.F.R. § 1208.13(b)(2).            To obtain

 2   relief under the Convention Against Torture (“CAT”), the

 3   applicant must show that she would more likely than not be

 4   tortured.    See 8 C.F.R. §§ 1208.16(c)(2), 1208.17.

 5         Jiang argues that she established a well-founded fear of

 6   future persecution and a likelihood of torture based on her

 7   recent membership in the Chinese Democratic Party (“CDP”) in

 8   the United States.            However, the BIA reasonably found that

 9   Jiang’s evidence of country conditions was not material as it

10   pertained to individuals who were not similarly situated to

11   her, including prominent activists who operated within China.

12   See 8 C.F.R. § 1003.2(c)(1) (requiring that a motion to reopen

13   be based on new evidence material to the movant’s eligibility

14   for     asylum);         8      C.F.R.        §§     1208.13(b)(2)(iii)(A),

15   1208.16(b)(2)(i) (providing that evidence of a pattern or

16   practice of persecution must involve a group of persons

17   “similarly situated to the applicant”).

18         The   BIA   also       reasonably      found   that   Jiang   failed   to

19   establish that she would be singled out individually for

20   persecution in China.           Although Jiang submitted letters from

21   her brother-in-law and father and a village committee notice

22   that indicated Chinese authorities’ awareness of her CDP


                                              3
 1   activities in the United States, the BIA reasonably gave

 2   little weight to those documents because the letters were not

 3   notarized, the father’s letter was not based on personal

 4   knowledge, and the agency’s adverse credibility determination

 5   regarding Jiang’s previous claims undermined the authenticity

 6   and reliability of the documents.                   See Qin Wen Zheng v.

 7   Gonzales, 500 F.3d 143, 147 (2d Cir. 2007) (concluding that

 8   the BIA reasonably refused to credit motion to reopen evidence

 9   based on underlying adverse credibility determination). While

10   it    may   not   have    been   reasonable       for   the   BIA   to   expect

11   additional authenticating evidence, see Cao He Lin v. U.S.

12   Dep’t of Justice, 428 F.3d 391, 404-05 (2d Cir. 2005), the BIA

13   did not abuse its discretion in affording the documents

14   minimal weight based on the fact that they were tainted by the

15   previous adverse credibility finding, see Qin Wen Zheng, 500

16   F.3d at 147; Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d

17   315, 342 (2d Cir. 2006) (holding that the weight afforded to

18   the   applicant’s        evidence   in       immigration   proceedings    lies

19   largely within the discretion of the agency).

20         Because Jiang’s evidence did not establish that the

21   Chinese government was targeting members of the U.S. CDP or

22   would target her individually based on its knowledge of her


                                              4
 1   activities in the United States, the BIA did not abuse its

 2   discretion in denying the motion to reopen for failure to

 3   demonstrate prima facie eligibility for relief.   See 8 C.F.R.

 4   § 1003.2(c)(1); Jian Hui Shao v. Mukasey, 546 F.3d 138, 154-55

 5   (2d Cir. 2008) (noting that it is the movant’s burden to

 6   establish prima facie eligibility).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, any stay of removal

 9   that the Court previously granted in this petition is VACATED.

10                                FOR THE COURT:
11                                Catherine O’Hagan Wolfe, Clerk
12
13
14




                                    5